DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Objection from claim 3 is withdrawn since amended claims overcome the objection.

Allowable Subject Matter
Claims 1-3 and 8-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a device and method for training model.
The closest prior of records fails to teach the allowable features of claims 1-3 and 8-19.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1, the claimed limitations “first classifying a plurality of data packets using the model, wherein a first class is assigned to each data packet of a plurality of data packets, wherein the first class is associated with a receiver of a plurality of receivers, wherein each receiver of the plurality of receivers comprises a complexity level of a plurality of complexity levels, and wherein each data packet of the plurality of data packets requires a receiver of the plurality of receivers with a minimum complexity level to be processed without an error;
second classifying the plurality of data packets, wherein a second class is assigned to each data packet of the plurality of data packets, wherein the second class is associated with a receiver of the plurality of receivers, wherein the second classifying comprises: processing each data packet of the plurality of data packets using the plurality of receivers by successively starting with the receiver comprising the lowest complexity level and continuing with the receiver comprising the next lowest complexity level until a receiver of the plurality of receivers processes the respective data packet without an error, wherein the complexity level of the receiver, which processes the respective data packet without an error, is the minimum complexity level, and assigning to each data packet of the plurality of data packets the second class associated to a receiver of the plurality of receivers comprising the minimum complexity level; and
training the model using the plurality of first classes and the plurality of second classes assigned to the plurality of data packets” and as for independent claim 16, the claimed limitations “first classifying a plurality of data packets using the model, wherein a first class is assigned to each data packet of a plurality of data packets, wherein the first class is associated with a receiver of a plurality of receivers, wherein each receiver of the plurality of receivers comprises a complexity level of a plurality of complexity levels, and wherein each data packet of the plurality of data packets requires a receiver of the plurality of receivers with a minimum complexity level to be processed without an error;
second classifying the plurality of data packets, wherein a second class is assigned to each data packet of the plurality of data packets, wherein the second class is associated with a receiver of the plurality of receivers, wherein the second classifying comprises:
processing each data packet of the plurality of data packets to determine the respective receiver with the minimum complexity level required to process the respective data packet without an error, wherein the processing comprises processing the respective data packet by a first receiver comprising a first complexity level and, in the case that the first receiver generates an error, processing the data packet by a second receiver comprising a second complexity level higher than the first complexity level; and
assigning to each data packet of the plurality of data packets the second class associated to the respectively determined receiver comprising the minimum complexity level; and
training the model using the plurality of first classes and the plurality of second classes assigned to the plurality of data packets” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 07/14/2022